FILED
                              NOT FOR PUBLICATION                           NOV 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSE MARTIN-OLIVA,                                No. 10-72145

               Petitioner,                        Agency No. A095-789-627

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 21, 2011 **

Before:        TASHIMA, BERZON, and TALLMAN, Circuit Judges.

       Jose Martin-Oliva, a native and citizen of El Salvador, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Apart from conclusory assertions, Martin-Oliva does not make any argument

challenging the agency’s denial of asylum or its denial of his “equal protection”

claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not specifically raised and argued in a party’s opening brief are waived).

      With respect to withholding of removal, substantial evidence supports the

BIA’s determination that Martin-Oliva failed to establish past persecution or a

clear probability of persecution on account of a protected ground. See INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992) (“the statute makes motive critical”);

Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008) (petitioner presented

no evidence that his opposition to the gang’s criminal activity was based on

political opinion, that he was politically or ideologically opposed to the ideals the

gang espoused, or that the gang imputed a political belief to him). Further, apart

from a conclusory assertion, Martin-Oliva does not challenge the BIA’s rejection


                                           2                                    10-72145
of his claim based on membership in a particular social group. See Martinez-

Serrano, 94 F.3d at 1259-60. Accordingly, his withholding of removal claim fails.

      In addition, substantial evidence supports the BIA’s denial of CAT relief

because Martin-Oliva failed to establish it is more likely than not that he would be

tortured at the instigation of or with the acquiescence of the government if

removed to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008). We reject Martin-Oliva’s contention that the BIA improperly considered

and analyzed his CAT claim as belied by the record. See 8 C.F.R. § 208.18(a)(1)

(defining torture to involve “severe pain or suffering . . . inflicted by or at the

instigation of or with the consent or acquiescence of a public official or other

person acting in an official capacity”). Finally, we reject Martin-Oliva’s related

due process claim because the BIA considered the country report in the record.

      PETITION FOR REVIEW DENIED.




                                            3                                         10-72145